While concurring in the view that the main purpose of the bill as it stands is to try the title to office and *Page 480 
that for the trial of that issue appropriate proceedings are available at law, it seems to me to be unnecessary to determine at this stage of the case whether the bill is amendable or whether it now discloses some equities. The complainants have offered to amend. They should be granted leave to present the amendments desired by them. After the proposed amendments are presented and made known to the court, it can more appropriately be considered whether the bill as amended does or does not set forth a case within the jurisdiction of equity.
I concur also in the views expressed on the subject of the allowance of an attorney's fee as damages.